                Case 3:19-cv-05603-SK Document 18 Filed 12/11/19 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 PAMELA T. JOHANN (CABN 145558)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36045
 5        San Francisco, California 94102
          Telephone: (415) 436-7025
 6        Facsimile: (415) 436-7234
          pamela.Johann@usdoj.gov
 7
   Attorneys for Defendant UNITED STATES
 8 DEPARTMENT OF LABOR

 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13

14   THE CENTER FOR INVESTIGATIVE                      ) Case No. 19-cv-05603-SK
     REPORTING and WILL EVANS,                         )
15                                                     ) STIPULATED PROPOSED BRIEFING
             Plaintiffs,                               ) SCHEDULE; ORDER AS MODIFIED
16                                                     )
        v.                                             )
17                                                     )
     UNITED STATES DEPARTMENT OF                       )
18   LABOR,                                            )
                                                       )
19                                                     )
             Defendant.                                )
20

21           Pursuant to this Court’s Order dated December 3, 2019, Dkt. No. 16, Plaintiffs The Center For

22 Investigative Reporting and Will Evans (collectively referred to as “CIR”) and Defendant United States

23 Department of Labor (“DOL”) respectfully submit this Stipulated Proposed Briefing Schedule.

24           Following a meet and confer process, the following issue remains in dispute: whether Defendant

25 has appropriately asserted legal exemptions with respect to certain documents that were withheld from

26 production in whole or in part. The parties believe that this issue is suitable for submission to the Court
27 through cross-motions for summary judgment motion. The parties stipulate to and jointly propose the

28 following schedule:

     STIPULATED BRIEFING SCHEDULE AND ORDER
     No. 19-cv-05603-SK                     1
30
              Case 3:19-cv-05603-SK Document 18 Filed 12/11/19 Page 2 of 3




 1          1.    Last day for Defendant to file Motion for Summary Judgment: February 4, 2020, not to

 2                exceed 25 pages of text.

 3          2.    Last day for Plaintiffs to file Opposition and Cross Motion for Summary Judgment:

 4                March 3, 2020, not to exceed 25 pages of text.

 5          3.    Last Day for Defendant to file Reply and Cross-Opposition: March 17, 2020, not to

 6                exceed 20 pages of text.

 7          4.    Last Day for Plaintiff to file Cross-Reply (if necessary): March 31, 2020, not to exceed

 8                20 pages of text.

 9          5.    Hearing: April 20, 2020 at 1:30 p.m.

10

11 DATED: December 11, 2019                              Respectfully submitted,

12                                                       DAVID L. ANDERSON
                                                         United States Attorney
13
                                                         /s/ Pamela T. Johann
14                                                       PAMELA T. JOHANN
                                                         Assistant United States Attorney
15
                                                         Attorneys for Defendant
16

17 DATED: December 11, 2019                              THE CENTER FOR INVESTIGATIVE
                                                         REPORTING
18
                                                         /s/ D. Victoria Baranetsky
19                                                       D. VICTORIA BARANETSKY
20                                                       Attorneys for Plaintiffs
21

22                                                  ATTESTATION
23         I, Pamela T. Johann, hereby attest that I have obtained the concurrence in the filing of this
24 document from D. Victoria Baranetsky.

25
                                                         /s/ Pamela T. Johann
26                                                       PAMELA T. JOHANN
27

28

     STIPULATED BRIEFING SCHEDULE AND ORDER
     No. 19-cv-05603-SK                     2
30
              Case 3:19-cv-05603-SK Document 18 Filed 12/11/19 Page 3 of 3




 1                                                  ORDER

 2         Pursuant to the parties’ stipulation, the Court adopts the requested briefing schedule. The

 3 hearing will be held on April 27, 2020.

 4         IT IS SO ORDERED.

 5 Dated: December 11, 2019                             ______________________________
                                                        HON. SALLIE KIM
 6                                                      United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATED BRIEFING SCHEDULE AND ORDER
     No. 19-cv-05603-SK                     3
30
